Citation Nr: 1134018	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-26 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease with spondylitic changes at L4-5, claimed as a lumbosacral spine condition with nerve damage in both legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from October 8 to November 9, 1964, totaling one month and two days.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration - including especially to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his low back disorder in terms of whether it was caused or aggravated by his military service.  He had this requested VA compensation examination in December 2009.  After considering the results and opinion obtained, the AMC issued a supplemental statement of the case (SSOC) in February 2011 continuing to deny the claim and returned the file to the Board for further appellate review.

But, unfortunately, the AMC had failed to ensure the examiner articulate a rationale for the most critical aspect of the opinion, i.e., whether the Veteran's low back disorder, since determined to have pre-existed his military service, was chronically aggravated by his military service beyond the condition's natural progression.  The Board therefore had to obtain medical comment concerning this determinative issue because the Veteran is entitled, as a matter of law, to compliance with remand directives.  See Chest v Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board again remanded the claim in April 2011.

Another VA physician designated to provide this additional medical comment submitted his report later in April 2011 and, after considering it, the AMC issued another SSOC in June 2011 continuing to deny the claim and returned the file to the Board for further appellate review.


FINDINGS OF FACT

1.  A low back disorder was not detected ("noted") during the Veteran's September 1964 military enlistment examination, so it must be presumed, albeit just initially, that he was in sound physical health when entering service and did not have a pre-existing low back disorder or disability.

2.  But in October 1984, after just his first week of basic training, he was seen by a physician for complaints of back pain, and physical evaluation and X-ray findings revealed he had spondylolytic spondylolisthesis at the L5-S1 level.  Also, according to contemporaneously dated notes in his service treatment records (STRs), he had reported that two to three months prior to entering service he had begun experiencing severe back pain after lifting a heavy weight.

3.  In November 1984, he received an early discharge from the military referable to this diagnosis in service.  The Medical Board, upon a physical examination and review of his STRs, had determined he was unfit for military service because of the effects of this condition.  The Medical Board also had concluded that his low back disability had existed prior to service and had not been aggravated by his service.  The Medical Board further concluded that his then current disability was a normal manifestation of his pre-service condition, so a normal progression of this 
pre-existing condition.

4.  A VA physician that since has evaluated the Veteran in December 2009 concerning this claim also concluded the Veteran had a pre-existing low back disability from the lifting injury prior to service; however, although indicating there had been a natural progression of this pre-existing condition, this examiner did not entirely rule out the possibility that this pre-existing disability had been aggravated by the Veteran's military service, meaning made permanently worse, because, according to this examiner, this issue could not be resolved without resorting to mere speculation.


5.  Another VA compensation examiner who also is a physician was asked to provide further comment on this case, and specifically regarding whether there was aggravation during service of the pre-existing low back disability.  And he indicated in response in his April 2011 report that the Veteran has multiple degenerative disease of the lumbar and thoracic segments of his spine, and that multiple entities could lead to a diagnosis of degenerative changes - including to the spondylolitic spondylolisthesis or degenerative disc disease he has.  Therefore, concluded this VA examiner, there are several etiologies that could have exacerbated this condition, would not be more prevalent than the other, and to try and explain this would be resorting to merely speculation.

6.  Consequently, even assuming there is clear and unmistakable evidence the Veteran had a low back disorder prior to beginning his military service, there is not also clear and unmistakable evidence indicating this pre-existing disorder was not aggravated during or by his military service beyond its natural progression, including especially from the increased amount of physical activity and training he had to endure during his military service and, in particular, while in basic training.


CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, it is just as likely as not the Veteran's low back disorder, even if clear and unmistakably pre-existing his military service, was chronically aggravated by his service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Here, though, since the claim is being granted, the Board need not discuss whether there has been compliance with these notice and duty to assist provisions of the VCAA because the Veteran is receiving the requested benefits, regardless.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  General Statutes, Regulations and Cases Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Certain disorders like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  A Discussion of Why Service Connection is Warranted

The report of the Veteran's September 1964 military enlistment examination does not make any mention or notation of a pre-existing low back disorder or disability.  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in [these] examination reports...."  See 38 C.F.R. § 3.304(b)(1).  So it is initially presumed he was in sound physical health when entering service and did not have any pre-existing low back disorder or disability.  38 U.S.C.A. § 1111.  See also Quirin v. Shinseki, 22 Vet. App. 390 (2009) (indicating the only requirement for this presumption to apply is that a condition not have been detected ("noted") during the enlistment examination).

This being the case, to rebut this presumption, VA has the burden of showing by clear and unmistakable evidence both that the Veteran had a pre-existing low back disorder when entering service and that it was not aggravated during or by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

But that said, according to 38 C.F.R. § 3.303(c), in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.

Here, in October 1984, after just his first week of basic training, the Veteran was seen by a physician for complaints of back pain.  Physical evaluation and X-ray findings revealed he had spondylolytic spondylolisthesis at the L5-S1 level.  And according to contemporaneously dated notes in his STRs, he had reported that two to three months prior to entering service he had begun experiencing severe back pain after lifting a heavy weight.  In November 1984, he received an early discharge from the military referable to this diagnosis.  The Medical Board, upon a physical examination and review of his STRs, had determined he was unfit for military service because of the effects of this condition.  The Medical Board concluded his low back disability had existed prior to service and had not been aggravated by his military service.  The Medical Board further had concluded that his then current disability was a normal manifestation of his pre-service condition, so a natural progression of this pre-existing disability.


Other medical evidence in the file, however, while agreeing the Veteran clearly and unmistakably had a pre-existing low back disorder, is far less conclusive on this equally determinative issue of whether there was aggravation of this 
pre-existing disorder during his service beyond its natural progression.

The presumption of aggravation applies when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  But aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Also, mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).

A VA compensation examiner that evaluated the Veteran in December 2009, following and as a result of the Board's September 2009 remand, diagnosed spondylolytic spondylolisthesis at the L5-S1 level, severe degenerative changes of the thoracic spine, and lumbar spinal stenosis.  When recounting his relevant medical history during that evaluation, the Veteran reported that he was hit in his low back during a basic training exercise in service, causing the acute or sudden onset of his low back pain.  He more recently explained in the written statement he just submitted to the Board in August 2011 that he was hit with a Judo stick in that incident, knocking him out, and that his drill instructor later took him to the Naval Hospital in Buford, South Carolina, for evaluation and treatment.

Ultimately, though, the December 2009 VA examiner determined the back pain the Veteran had experienced in service was not the result of the injury during his basic training and conditioning, but instead the result of the lifting injury he had sustained prior to service.  The VA examiner added that he also believed the Veteran's current back condition is related to the natural progression of this condition.  However, in response to whether the Veteran's back condition was aggravated by his military service, this VA examiner indicated "this issue cannot be resolved without resort to mere speculation."

So, on the one hand, this VA examiner concluded rather unequivocally that the Veteran had pre-existing low back disability from the lifting injury prior to service, though not noted during his military entrance examination, rather, not until once in service and participating in basic training and conditioning.  This is tantamount to saying there clearly and unmistakably was a pre-existing low back disorder.  But as the Board also explained when previously remanding this claim in September 2009, to rebut the presumption of soundness when entering service (since there was no notation of this pre-existing disability during the military enlistment examination), there also has to be clear and unmistakable evidence the pre-existing disability was not aggravated during or by the Veteran's military service beyond its natural progression.  See again VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  And the December 2009 VA examiner's opinion did not address this equally important issue.

The December 2009 VA examiner cited the absence of any X-ray reports from the initial lifting injury before service and from the Veteran's military enlistment examination as the most notable reasons he could not provide definitive comment on this equally important issue of whether there was aggravation of the pre-existing low back disorder during or as a result of the Veteran's military service.  The only X-ray reports at his disposal to assist in making this determination were those after the Veteran began having back pain once in service, so he had no additional X-ray reports with which to make a meaningful comparison of the extent of his disability.


But in again remanding the claim in April 2011, the Board noted that medical statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim (as this VA examiner, himself, personally acknowledged), because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board further noted that an etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases had been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) had indicated a determination regarding service connection required consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" was "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently had held that an examiner's statement, which recites the inability to come to an opinion, provided neither positive nor negative support for service connection; therefore, it was not pertinent evidence regarding service connection.  

The remainder of the report, however, must be considered as evidence of whether the disability was incurred in or aggravated by service.  Thus, since the December 2009 VA compensation examiner had not ruled out the possibility that the Veteran's pre-existing low back disorder had been aggravated during or by his military service, this was not a foregone conclusion.

The Board also pointed out in again remanding the claim that in another precedent decision with a similar fact pattern, Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court had held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  In further discussion, the Jones Court had indicated there must be some assurance that VA had exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Jones Court recognized, however, there will be times when this requested opinion simply cannot be provided - such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  But, again, this must be clear from the record.  And, if not, additional clarifying medical comment will need to be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  An opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.).

The additional remand of the claim in April 2011 therefore was needed to obtain this clarifying medical comment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination and opinion when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The VA compensation examiner designated to provide this additional necessary medical commentary submitted a report of his findings later in April 2011.  He reviewed the Veteran's relevant medical and other history and, in essence, explained why the prior December 2009 VA examiner had been unable to come to any conclusion or consensus opinion regarding whether the Veteran's pre-existing low back disorder had been aggravated during or by his military service.  This more recent VA compensation examiner pointed out the Veteran has multiple degenerative diseases of the lumbar and thoracic segments of his spine, and that multiple entities could lead to a diagnosis of degenerative changes - including to the spondylolitic spondylolisthesis or degenerative disc disease he has.  Therefore, concluded this VA examiner, there are several etiologies that could have exacerbated this condition, would not be more prevalent than the other, and to try and explain this would be resorting to merely speculation.

Because, even following the additional remand of this claim, this VA examiner simply was unable to rule out the possibility that the Veteran's pre-existing low back disorder was aggravated during or by his military service, there remains this possibility.  That is to say, those asked to comment on this have not all agreed on whether this did or did not occur; the Medical Board determined there was not aggravation of the pre-existing condition beyond its natural progression, but the two VA compensation examiners since asked to also comment on this were less certain or, at the very least, acknowledged this determination necessarily cannot be made without resorting to mere speculation because of all of the possible etiologies and iterations.  And there necessarily need be clear and unmistakable evidence on this important point, not, as here, some ruling one way and others even unable to.

The Veteran also submitted additional supporting lay statements in August 2011 regarding this matter, both from him personally and from his brother and sisters, all attesting that his low back disorder was noticeably worse after his military service.  All of them are competent to make this proclamation in terms of impairment that was visibly evident even to their naked eyes.  38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And there is no inherent reason to doubt the credibility of their lay testimony, so ultimate probative value of their testimony, especially since there is no disputing the Veteran's military service came to a very abrupt end after learning of his 
pre-existing disability and determining it would preclude him from further serving in the military.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

Consequently, even assuming there is clear and unmistakable evidence the Veteran had a low back disorder prior to beginning his military service, there is not also clear and unmistakable evidence indicating this pre-existing disorder was not aggravated during or by his military service beyond its natural progression, including especially from the increased amount of physical activity and training he had to endure during his military service and, in particular, while in basic training.  His claim, therefore, has to be granted when resolving all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).



ORDER

The claim for service connection for a low back disorder is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


